In a proceeding pursuant to CPLR article 75 to stay arbitration of the respondent’s claim for uninsured motorist benefits, the petitioner Allstate Insurance Company appeals from an order of the Supreme Court, Queens County (Lonschien, J.), dated December 21,1992, which dismissed the proceeding.
Ordered that the order is reversed, on the facts and in the interest of justice, with costs, the petition is granted, and arbitration of the matter is stayed.
The record demonstrates that the motor vehicle accident in question took place on July 10, 1991. However, in opposition to the petition of Allstate Insurance Company to stay arbitration, the respondent only offered evidence demonstrating that the offending vehicle’s coverage by proposed co-respondent Allcity Insurance Company was terminated on October 8, 1991. Because no evidence was presented tending to show that the offending vehicle was not insured on the date of the accident, the petition to stay arbitration of the respondent’s claim for uninsured motorist coverage should have been granted. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.